



Exhibit 10.1
    
    
EMPLOYMENT AGREEMENT


This Amended Employment Agreement (“Agreement”) is made as of the 23rd day of
April, 2018 (the “Effective Date”) between April Scopa, (“Executive”), an
individual, and DFRG Management, LLC., a Delaware corporation (the “Company” or
DFRG Management), and supersedes all other agreements between the Parties,
including that certain Employment Agreement between Executive and Center Cut
Hospitality, Inc.
In consideration of the mutual promises expressed herein, Executive and the
Company have agreed to the terms of this Amended Employment Agreement as
follows:
1.Employment.
(a)Effective Date and Term. This Agreement shall be effective as of the
Effective Date and will continue indefinitely thereafter unless Executive’s
employment is terminated earlier in accordance with Section 3.
(b)Duties. Executive agrees that her position as Executive Vice President Chief
People Officer, shall be her full-time employment, and that she will devote all
of her business time, attention and skills to the successful operation of the
Company and its Affiliates (as defined below) and/or its subsidiaries, and that
she will perform such duties, functions, responsibilities and authority normally
associated with that of an Executive Vice President Chief People Officer in a
company the size and nature of the Company, as well as such duties that are from
time to time delegated to Executive by the Chief Executive Officer (“CEO”) to
the best of her abilities, with the highest degree of fiduciary loyalty and care
to the Company. Executive further agrees to conduct herself professionally,
consistent with the highest standards of decorum and judgment, and develop and
maintain good relations with other members of the Company’s management, staff,
and Board of Directors. For the duration of her employment, Executive agrees
that she shall not engage in any other business activity, and that all business
opportunities which might be served by the Company or any of its Affiliates (as
defined below) will be brought exclusively to the attention of the Company. The
provisions of this Section 1(b) shall not prohibit Executive from (i) making
investments in entities the equity of which is traded on a regulated stock
exchange, but only to the extent Executive owns no more than three (3) percent
of the outstanding stock thereof, or (ii) devoting reasonable time and energies
to charitable and civic activities; provided such activities described in
clauses (i)-(ii) above do not, individually or in the aggregate, interfere in
any material respect with the performance of Executive’ duties hereunder.
(c)Location of Performance of Duties. Executive shall office at the Company’s
corporate office in Irving, Texas, and shall be expected to perform her duties
at all of the Company and its Affiliate’s (as defined below) locations that may
currently exist or be established in the future. Executive shall be reimbursed
for travel and other reasonable business expenses incurred as contemplated by
Section 2(d)(ii) herein, subject to documentation and compliance with the
Company’s business reimbursement policies in existence, and as may periodically
be amended.
(d)Compliance. Executive agrees to abide by all policies, ethics standards,
codes of conduct, and procedures of the Company and its Affiliates (as defined
below) as such policies and procedures may exist, be amended or be adopted in
the future.
(e)Definition of Affiliate. For purposes hereof, “Affiliate” means, when used
with referenced to a specified person, any “person” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), that, directly or indirectly, controls, is controlled by, or is
under common control with the specified Person. For this purpose, “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a person, whether through the
ownership of voting securities, by contract or otherwise.
2.Compensation and Benefits.
(a)Base Salary. Executive’s salary shall be $_240,000 per year, less applicable
taxes and withholdings, to be paid on a bi-weekly basis of $9,230.76 in
accordance with the Company’s regular payroll practices for similarly situated
executives. Executive’s salary is subject to periodic review and evaluation by
the CEO. The base salary in effect hereunder shall be referred to herein as the
“Base Salary.”
(b)Bonus. Subject to the terms of the Company’s FY ’18 Compensation Plan, as
modified herein, Executive will be eligible to participate in all bonus
compensation plans that the Company may offer, in accordance with the terms of
any such plans and on a level commensurate with her position; provided that such
plan shall provide for threshold and maximum payments of 50% and 200% of
Executive’s eligible Target Bonus, respectively, as determined by the CEO or the
compensation committee of the Board in good faith. The target for Executive’s
annual bonus shall be fifty percent (50%) of Executive’s annual Base Salary





--------------------------------------------------------------------------------





(“Target Bonus”) and shall be earned based on the achievement of objective
performance metrics to include the performance of the Company and its concepts
as established by the CFO, CEO and/or the compensation committee of the Board
after consultation with Executive; provided, however, that Executive shall not
be eligible for a bonus if 10% or less of the performance metrics are achieved.
Executive’s entitlement to such incentive bonus under this subparagraph 2(b),
and the amount of such bonus shall be determined by the Company in its good
faith discretion; provided, however, if the terms of a written annual incentive
bonus plan do not include provisions regarding the time of payment for an annual
incentive bonus, payment of any such bonus shall occur within fifteen (15) days
of the completion of the audit for the fiscal year to which the bonus relates
but in any event by March 15 of year following the performance year. Bonuses are
not earned until paid, and Executive must be employed by the Company and not
have provided notice of termination of her employment at the time of payout in
order to have earned and be entitled to payment of a bonus.
(c)LTI. Executive shall be entitled to participate in the Del Frisco's
Restaurant Group 2012 Long-Term Incentive Plan in a manner commensurate with her
position as determined in good faith by the CEO and/or the compensation
committee of the Board. Executive’s previous grants of Restricted Stock Units
and Performance Stock Units remain in effect and are not impacted by the terms
of this Agreement. Executive received in 2018 an equity award of $125,000
Restricted Stock Units and $125,000 Performance Stock Units in accordance with
the terms of the 2012 Long-Term Incentive Plan generally, as well as any other
written grant or award agreements that may be issued to Executive.
(d)Benefits.
(i)Employee Benefits. Executive shall be eligible for all employee benefits
extended, from time to time, to all full-time employees of the Company in
positions similar to Executive, including the Del Frisco’s Restaurant Group NQ
Deferred Compensation Plan, subject to the terms and conditions of the Company's
policies and employee benefit plans, as those policies and plans are amended or
terminated from time to time. Executive acknowledges that he shall have no
vested rights under or in respect to participation in any such plan or program
except as expressly provided under the terms thereof.
(ii)Business Expenses. Executive shall be authorized to incur reasonable
expenses for completion of her duties with the Company, including expenses for
entertainment, travel, and similar items, in accordance with the terms and
conditions of the Company's expense reimbursement policy as in effect from time
to time.
(iii)Vacations. Executive shall be entitled to participate in the Company's
established vacation policy for executive officers, subject to the terms and
conditions thereof.
(iv)Car Allowance. Executive shall continue to be entitled to receive a car
allowance of $1,000 per month.
3.Employment At-Will.
(a)Termination of Employment. Executive is an at-will employee and either party
to this Agreement may terminate the employment relationship at any time, for any
reason, with fifteen (15) days written notice, unless otherwise provided herein.
If Executive provides notice of her intention to terminate her employment,
regardless of the reason, the Company in its discretion may accelerate
Executive’s resignation and deem such resignation to be effective immediately
(which shall then be deemed the Termination Date), subject only to the
obligations, if any, under Section 3(a)(i), (ii) or 3(c), below, and such
acceleration shall not constitute termination of Executive’s employment by the
Company for any purpose. If the Company terminates Executive’s employment for
Cause (as defined below), it may do so immediately (which shall then be deemed
the Termination Date), subject only to the obligations, if any, under Section
3(b) below). Executive’s employment shall immediately terminate upon Executive’s
death. In the event Executive’s employment is terminated because of Disability
(as defined below), the Termination Date shall be as specified in Section 3(j)
below. If Executive’s employment is terminated by the Company (i) without
“Cause” (as defined below) or (ii) if Executive terminates her employment for
“Good Reason” (as defined below), then:
(i)the Company shall pay to Executive an amount equal to twelve (12) months of
Executive’s then effective Base Salary in accordance with the terms and
conditions provided in Section 3(g) of this Agreement, and also provide COBRA
continuation coverage for Executive and her family under the Company’s medical
plan for twelve (12) months, in accordance with applicable law at the Company’s
sole expense, provided that the Executive is not, and does not become eligible
for another group health plan, and that such payments do not adversely impact
the Company’s health plans under IRS or DOL regulations, and provided further
that Executive shall first deliver an executed Severance Agreement and General
Release to the Company in the form attached as Attachment A and shall not revoke
the Severance Agreement and General Release in accordance with its terms
(collectively the Company’s payment of Base Salary and COBRA, as applicable,
under this Section, constitutes “Severance Pay”);
(ii)the Company shall be obligated to pay Executive her Base Salary,
reimbursable expenses and benefits owing to Executive through the Termination
Date. In addition, any vested retirement benefits of Executive shall be payable
in accordance with such plans; and





--------------------------------------------------------------------------------





(iii)the Company shall be released from any and all further obligations under
this Agreement subject to the provisions of Section 13 herein concerning
Arbitration of disputes.
(b)Cause. In the event Executive’s employment is terminated for Cause, the
Company shall be released from any and all further obligations under this
Agreement subject to the provisions of Section 13 herein concerning Arbitration
of disputes, except the Company shall be obligated to pay Executive her Base
Salary, reimbursable expenses and benefits owing to Executive through the
Termination Date (any vested retirement benefits of Executive shall be payable
in accordance with such plans). Termination by the Company for “Cause” shall
mean (i) Executive’s conviction by a court (or plea of guilty, no contest,
deferred adjudication or probation) of, to, or for a felony, or any crime
involving theft, fraud, dishonesty, embezzlement, or any other crime which
involves immoral conduct or actions likely to harm the reputation of the
Company, whether or not committed in the course of performing services for the
Company; (ii) Executive’s breach of any fiduciary duty to the Company; (iii)
material act(s) or omission(s) taken by Executive in connection with her
employment which are dishonest or fraudulent; (iv) the commission by Executive
of any material actions in violation of the written rules, policies, ethical
standards or codes of conduct of the Company or Affiliates, (v) conduct by
Executive that is insubordinate or involves repeated absenteeism, (vi)
Executive’s performance of her duties hereunder which is deemed to be
unsatisfactory job performance either in the manner of fulfillment of such
duties or the results achieved, but only after written warning to Executive
advising him of the deficiencies in job performance and/or objectives and
describing the improvement needed; (vii) conduct by Executive giving rise to a
claim by another employee of unlawful harassment or discrimination, which claim,
after a complete and diligent investigation, would lead a reasonable person to
conclude that Executive has violated state or federal discrimination laws, in a
manner which would reasonably and customarily require the discharge of an
executive employee; (viii) conduct by Executive, or Executive’s failure to act
giving rise to Legitimate Claims by any persons that the Company or any of its
subsidiaries is in violation of any federal, state or local civil or criminal
statute or act (the term “Legitimate Claims” shall mean conduct by the
Executive, or Executive’s failure to act, undertaken in dereliction of her
duties, gross negligence or without a good-faith belief in the lawfulness of
such action resulting in any claims, allegations or assertions which, in the
reasonable opinion of the Company (after a diligent investigation of the facts),
have substantial merit and which would reasonably and customarily require the
discharge of an executive employee; (ix) Executive’s disregard of the lawful and
reasonable directives of the CEO or Board communicated to Executive; (x)
Executive’s failure to maintain the privacy of Confidential Information of the
Company or Affiliates except for such disclosure in connection with the good
faith performance of Executive’s duties or as may be required by subpoena or in
connection with any allegation of wrongdoing; (xi) a breach by Executive of any
covenant or agreement between Executive and the Company set forth in Sections 4
and 5 hereof; or (xii) the Company is temporarily or permanently enjoined from
employing Executive, or a court otherwise orders the Company to cease employing
Executive, or the Company determines in its reasonable discretion that it is in
the best interests of the Company and/or its employees, officers or directors
that Executive’s employment with the Company be terminated due to restrictions
or covenants to which Executive agreed with a prior entity which is likely to
impact Executive’s ability to timely perform her duties herein on behalf of the
Company. Provided, however, that the Company shall not terminate the employment
of the Executive as a result of the alleged events described in clauses (iv) or
(vii) above unless the Company provides the Executive written notice and the
Executive thereafter fails to cure such event (if in the reasonable
determination of the Company such matters are curable), within thirty (30) days
after receipt of such notice.
(c)Good Reason. The following shall constitute “Good Reason” for termination
hereof by Executive: (i) a significant adverse alteration by the Company in the
nature or status of Executive’s responsibilities or the conditions of such
employment as described in Section 2 of this Agreement; or (ii) a reduction by
the Company in Executive’s Base Salary as in effect on the Effective Date or as
the same may be increased from time to time, except to the extent such
reductions in Base Salary is made as part of an across the board reduction in
the base salary of other senior managers and officers of the Company; (iii) a
relocation of the Company’s corporate offices where Executive is expected to
maintain her principle office which is more than 75 miles from its current
location in Irving, Texas; (iv) a breach by the Company of any material
provision of this Agreement not embraced in the foregoing clauses. Provided,
however, that Executive shall not terminate her employment for Good Reason as a
result of the alleged events described in this Section 3(c) unless the Executive
provides the Company written notice of such alleged event or conduct no later
than 30 days after the occurrence of the event or conduct, and the Company
thereafter fails to cure such event within thirty (30) days after receipt of
such notice or the Parties fail to achieve a compromise, memorialized in writing
to the satisfaction of the Executive (which shall then be deemed the Termination
Date).
(d)Death or Disability. In the event of Executive’s death or Disability (as
defined below), the Company shall be released from any and all further
obligations under this Agreement, except that the Company shall be obligated to
pay Executive or her estate her Base Salary, reimbursable expenses and benefits
owing to Executive through the day on which Executive is terminated and the
Company will maintain in full force and effect at its own cost medical insurance
for Executive’s spouse and children, for a period of six (6) months from the
date of Executive’s death or Disability to the extent it was in effect at the
time of Executive’s death or Disability and provided such shall be consistent
with then governing law.
(e)Change of Control. This Section 3(e) shall apply if there is a termination of
Executive's employment (i) by the Company for a reason other than for Cause or
due to Executive's death or Disability or (ii) by Executive for Good Reason, in
either case, during the six (6) month period after a Change in Control (as
defined below); or (iii) a termination of Executive's





--------------------------------------------------------------------------------





employment prior to a Change in Control by the Company for a reason other than
for Cause or due to Executive's death or Disability, if the termination was at
the request of a third party or otherwise arose in anticipation of such Change
in Control (a termination described in either clause (i), (ii) or (iii) in this
Section 3(e), shall constitute a "CIC Termination"). If any such termination
occurs, (A) Executive shall receive Severance Pay benefits equal to twelve (12)
months of Executive’s then Base Salary and continuation of COBRA benefits,
provided Executive shall first deliver an executed Severance Agreement and
General Release to the Company in the form attached as Attachment A and shall
not revoke the Severance Agreement and General Release in accordance with its
terms. Change of Control for purposes of this Section 3(e) shall have the
meaning set forth in Del Frisco’s Restaurant Group 2012 Long Term Incentive Plan
or any successor plan.
(f)Other Terminations. In the event Executive’s employment is terminated for any
other reason (i.e., termination by the Company for Cause, or by Executive
without Good Reason), Executive shall only be entitled to receive Executive’s
Base Salary, reimbursable expenses and benefit owing to Executive through the
Termination Date, and, provided further, any vested retirement benefits of
Executive shall be payable in accordance with such plans (and in the event of
Executive’s death, such amounts shall be paid to Executive's estate).
(g)Schedule of Severance Pay Benefits. The Severance Pay benefits applicable for
a termination of Executive by Company without Cause, Executive’s termination for
Good Reason, or a CIC Termination, shall be based on the Termination Date, and:
(i) paid over time in accordance with the Company’s payroll practices for its
employees; and (ii) less applicable withholdings. The first installment of the
Severance Pay, unless delayed pursuant to Section 3(h), will be paid to
Executive in equal installments on the Company’s first regular payday that
follows expiration of the Revocation Period contained in the Severance Agreement
and General Release executed by Executive, and will cover the period from the
last day for which Executive was paid Base Salary through the payment date (and
such schedule shall also be applicable to the Company’s payment of COBRA
continuation benefits as part of Executive’s Severance Pay benefits).
(h)409A. Notwithstanding anything to the contrary in this Agreement, the parties
intend that any amounts payable hereunder comply with or are exempt from Section
409A. For purposes of Section 409A, each of the payments that may be made under
this Agreement shall be deemed to be a separate payment for purposes of Section
409A. This Agreement shall be administered, interpreted and construed in a
manner that does not result in the imposition of additional taxes, penalties or
interest under Section 409A. The Company and Executive agree to negotiate in
good faith to make amendments to the Agreement, as the parties mutually agree
are necessary or desirable to avoid the imposition of taxes, penalties or
interest under Section 409A. Notwithstanding anything else herein, to the extent
any of the Severance Pay benefits are treated as nonqualified deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"), then (i) no such payment shall be made to Executive unless
Executive's termination of employment constitutes a "separation from service"
with the Company (as such term is defined in Treasury Regulation Section
1.409A-l(h) and any successor provision thereto), and (ii) if Executive is
determined by the Company to be a "specified employee" for purposes of Code §
409A(a)(2)(B)(i) and the Company determines that delayed commencement of any
portion of the Severance Benefits is required in order to avoid a prohibited
distribution under Code § 409A(a)(2)(B)(i), commencement of such portion of the
Severance Pay benefits will be delayed for six (6) months following Executive's
"separation from service" pursuant to Code § 409A, or, if sooner, until
Executive's death. Delayed Severance Pay benefits (if any) shall be payable in a
lump sum on the first business day following the expiration of such six (6)
month period, and any remaining Severance Pay benefits due shall be paid as
otherwise provided in Section 3(b)(i). Notwithstanding the foregoing, to the
maximum extent permitted by applicable law, payment of the Severance Pay
benefits shall be made in reliance upon Treasury Regulation § 1.409A-l(b)(9)
(with respect to separation pay plans) or Treasury Regulation § 1.409A-l(b)(4).
The Severance Pay benefits shall be treated as a right to a series of separate
payments. The provisions of this Agreement are intended to comply with the
applicable requirements of Code § 409A and shall be limited, construed, and
interpreted in accordance with such intent.
(i)Non-Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided under this Agreement. Notwithstanding the
foregoing, in the event Executive becomes employed by another person or company
during the period in which Severance Pay benefits are due, or in the event
Executive breaches any of the provisions in Sections 4 and 5 below, all further
Severance Pay benefit amounts shall cease immediately and Executive shall
forfeit the right to any such further payments.
(j)Definition of Disability. For purposes of this Agreement “Disability” means
in the opinion of a duly licensed physician selected by Executive and reasonably
acceptable to the Company, Executive, because of physical or mental illness or
incapacity, shall become substantially unable to perform the essential functions
of her position, duties and services required of him under this Agreement with
or without reasonable accommodation for a period of six (6) consecutive months.
In such event, the Termination Date shall be the later of (A) the fifteenth (15)
day after the Company has provided written notice to Executive of its intention
to terminate Executive’s employment, or (B) the date specified in such notice,
provided that within the fifteenth (15) days after such notice by the Company,
Executive has not returned to full time performance of her duties.
(k)No Further Compensation. Neither Executive nor Executive’s estate will be
entitled to any other compensation upon termination of Executive’s employment
pursuant to this Agreement.





--------------------------------------------------------------------------------





4.Prohibition Against Disclosure of Information and Restrictive Covenants.
Executive acknowledges that, by virtue of her employment, he will be in a
confidential and fiduciary relationship with the Company and its Affiliates, and
will be provided, and have access to Confidential Information and trade secrets
of the Company and its Affiliates (collectively the “Company Group”). Executive
acknowledges that the Confidential Information of the Company Group has been
developed or acquired by the Company through the expenditure of substantial
time, effort, and money and provides the Company with an advantage over
competitors who do not know or use such Confidential Information. Executive
further acknowledges that the Company’s business is conducted in a highly
competitive market and use of Confidential Information and trade secrets of the
Company on behalf of a competitor would constitute unfair competition and
adversely affect the business goodwill of the Company that Executive has been
paid to develop for the benefit of the Company. Executive additionally agrees
that the nature of the Confidential Information that the Company commits to
provide to Executive during Executive's employment by the Company would make it
unlikely that Executive would be able to perform in a similar capacity for any
person or entity engaging in a Competitive Activity (as defined below) without
disclosing or utilizing the Confidential Information. Confidential Information
as used in this Agreement means an item of information or compilation of
information in any form (tangible or intangible) related to the business of the
Company Group, that the Company has not made public or authorized public
disclosure of, and that is not readily available to persons outside the Company
Group through proper means who are not obligated to keep the item or compilation
confidential. Confidential Information includes, but is not limited to,
information that qualifies as a trade secret under applicable law. Confidential
Information and trade secrets include, but are not limited to, compilations of
information, records, financial data, software programs, analytical data,
specifications, and information regarding methods of doing business, sales
materials, forecasts, marketing objectives and strategies, recipes, employee
lists, employee compensation and any other information relating thereto,
customer, supplier and client lists and preferences, price lists, distribution
strategies and procedures, operational and equipment techniques, business plans
and systems, quality control procedures and systems, special projects and
research, including site studies, market data or expansion plans, and any other
records, applications, processes, data and information concerning the business
of the Company Group which are not in the public domain. Confidential
Information also includes information entrusted to the Company Group, in
confidence by another party or subject to contractual confidentiality
obligations. Confidential information further includes proprietary processes and
procedures which include, but are not limited to, all such information regarding
processes and procedures known or intended to be known only to employees of the
Company Group, or others in a confidential relationship with the Company Group,
which relates to business matters. Executive agrees that in light of her
responsibilities for the Company Group and her role as Executive Vice President
Chief People Officer, she provides services to the Company which are unique in
nature, and therefore as consideration for the Company’s providing of, and
continuing to provide to Executive such Confidential Information and trade
secrets, and in order to protect such Confidential Information and trade secrets
and prevent unfair competition by Executive or others:
(a)Protection of Confidential Information. During Executive’s employment with
Company and for as long thereafter as the Confidential Information continues to
qualify as Confidential Information under this Agreement, Executive will not
use, or disclose Confidential Information to any third party except as
authorized and undertaken for the benefit of the Company as part of Executive’s
employment duties under this Agreement, or as permitted under Section 4 below.
Executive agrees to use reasonable efforts to give the Company notice of any and
all attempts to compel disclosure of any Confidential Information, in such a
manner so as to promptly provide the Company with written notice that such
disclosure is being or shall be compelled, whichever is earlier, so as to enable
the Company to take prompt remedial action to preclude the disclosure of such
information. Such written notice shall include a description of the information
to be disclosed, the court, government agency, or other forum through which the
disclosure is sought, and the date by which the information is to be disclosed,
and shall contain a copy of the subpoena, order, or other process used to compel
disclosure.
(b)Restrictions Against Unfair Competition. Executive will not, during her
employment and for a period of twelve (12) months after her employment has ended
(regardless of the reason her employment was terminated), directly or
indirectly, under any circumstance other than at the direction and for the
benefit of the Company, for herself, or on behalf of any other person, or in
conjunction with any other person, firm, partnership, corporation or other
entity, engage in Competitive Activity. Competitive Activity means engaging in
any business that involves, relates to, or concerns Confidential Information
about the Company to which Executive had access, or engaging in or participating
as an investor, owner, director, officer, employee, agent, independent
contractor, partner, consultant, licensor or licensee, franchisor or franchisee,
proprietor, syndicate member, shareholder, creditor, or otherwise, in any
restaurant business or restaurant consulting, operating, or management company:
that (i) features the sale of steak where the sale of steak exceeds thirty
percent (30%) of the restaurant's revenues from food sales and (ii) which is, or
owns or operates restaurants, located within thirty (30) miles of any Del
Frisco's Double Eagle Steak House Restaurant, any Del Frisco's Grill restaurant,
or any Sullivan's Steakhouse restaurant, or any other Affiliate of the Company
(a prohibited Competing Business).
(c)No-Solicitation. Executive will not, during her employment, and for a period
of twelve (12) months after her employment has ended (regardless of the reason),
on her behalf or on behalf of any other business enterprise, directly or
indirectly, under any circumstance other than at the direction and for the
benefit of the Company: (i) interfere with the business relationship of any
creditor, supplier, officer, employee, investor, or agent of the Company or its
Affiliates; (ii) solicit or induce, or do so





--------------------------------------------------------------------------------





indirectly through any other person or entity, an employee or other person
providing services to the Company, that Executive has knowledge of through her
employment with Company (a “Covered Person”) to terminate an existing employment
relationship, to cease providing such services, terminate an existing or
prospective business relationship with the Company, or reduce such person’s
services to the Company; (iii) directly, or indirectly solicit, recruit,
encourage, hire or assist in hiring any Covered Person that is, or was within
the preceding six (6) months, employed with the Company for the benefit of a
business or person engaged in a Competitive Activity unless the Covered Person
has received Company approval to become employed with such business or person;
or, (iv) contact, solicit or induce, any customer, subcontractor or any other
person with a customer or subcontractor relationship with the Company to
terminate, curtail or otherwise limit such customer relationship, or to give a
business opportunity to a business or person engaged in Competitive Activity
that could otherwise be provided to the Company. As used in this Agreement,
solicitation (or to “solicit”) is understood to include all forms of pursuing,
encouraging or knowingly inducing a desired responsive action regardless of
which party first initiates contact. It is understood that the restrictions in
Sections 4(b) and (c) have an inherently reasonable geographic and scope of
prohibited activity limitations because they are limited to the specific
prohibited activities and/or location of the persons or entities that are not to
be engaged in, solicited or interfered with.
(d)Reasonableness of Restrictions and Reformation. Executive agrees that the
restrictions contained in Section 4(b) and (c) allow Executive an adequate
number and variety of employment alternatives based on Executive's varied skills
and abilities. Accordingly, Executive covenants and warrants that he will not
contend in any proceeding that the restraints contained in Section 4(b) and/or
(c) are unreasonable and greater than necessary to protect the Company’s
Confidential Information, proprietary information and/or the goodwill or other
business interests of the Company. In the event applicable law as determined by
a court requires a revised or more limited scope of prohibited activities or
geographic limitations, the court shall have authority to reform the
restrictions in Section 4(b) and/or (c) so as to make them enforceable, if it is
judicially determined that they are unenforceable as drafted. Provided however,
that in such event the Company shall have the right to deem this Agreement
canceled and voidable for lack of consideration, and in such case: (i)
Executive’s right to Severance Pay benefits pursuant to this Agreement shall
automatically lapse and be forfeited; (ii) the Company shall have no obligation
to make any further Severance Pay benefits to, or on behalf of Executive; and
(iii) the Company shall be entitled to discontinue future Severance Pay benefits
and receive the full value of any such Severance Pay benefits which were made
to, or on behalf of Executive from the date of Executive’s termination, for any
reason, through the date on which a court held or found any portion of Section
4(b) or (c) of this Agreement to be invalid or unenforceable. If the Agreement
is not canceled by the Company pursuant to this Section 4(d), then the reformed
restrictions shall be applicable and such different or revised limitations
enforced as determined by the court.
(e)Survival of Obligations. Sections 4, 5, 6, and 10-15 hereof shall survive
material change in the Executive’s position or terms and conditions of
employment, and shall survive the expiration or termination of this Agreement
and the termination of Executive’s employment with the Company, regardless of
which party terminates the Agreement or employment relationship between them, or
why such termination occurs. Executive acknowledges and agrees that her services
are of a unique character and expressly grants to the Company and any Affiliate
or subsidiary, in accordance with Section 12 below, to any successor or assignee
of the Company, the right to enforce the provisions above through the use of all
remedies available at law or in equity, including, but not limited to,
injunctive relief.
5.Company Property.
(a)Inventions. Any patents, inventions, discoveries, applications or processes,
designs, devised, planned, applied, created, discovered or invented by Executive
in the course of Executive’s employment under this Agreement and which pertain
to any aspect of the business of the Company, shall be the sole and absolute
property of the Company, and Executive shall make prompt report thereof to the
Company and promptly execute any and all documents reasonably requested to
assure the Company the full and complete ownership thereof.
(b)Return of Company Property. All records, documents, emails, files, lists,
including computer generated lists, reports, drawings, documents, equipment and
similar items relating to the business of the Company, which Executive prepared
or received from the Company, shall remain the sole and exclusive property of
the Company. Upon termination of this Agreement, Executive shall promptly return
to the Company all of the above described property of the Company, in her
possession, regardless of the medium in which it is stored. Executive further
represents that he will not copy or cause to be copied, printed or cause to be
printed out any of the described Company property, software, documents or other
materials originating with or belonging to the Company. Executive additionally
represents that, upon termination of her employment with the Company, he will
not retain in her possession any of the above described company property, or
such software, documents or other materials pertaining to the Company,
regardless of the medium in which it may be stored, and will execute an
acknowledgment of compliance with this Section 5(b) on request by the Company.
Any access of the Company’s computer systems in order to compete or prepare to
compete with Company is unauthorized harmful access, prohibited by the Company.
6.Remedy. It is mutually understood and agreed that Executive’s services are
special, unique, unusual, extraordinary and of an intellectual character giving
them a peculiar value, the loss of which cannot be reasonably or adequately
compensated in damages in an action at law. Executive acknowledges that
Executive's violation of the provisions of Section 4(b), 4(c), 5(a) and/or 5(b)
of this Agreement will cause irreparable harm to the Company, and Executive
agrees that the Company shall





--------------------------------------------------------------------------------





be entitled as a matter of right to an injunction restraining any violation or
further violation of such provisions by Executive or others acting on
Executive's behalf, without any showing of irreparable harm and without any
showing that the Company does not have an adequate remedy at law. Executive
further covenants and warrants that Executive will not dispute in any proceeding
that any given violation or further violation of the covenants contained in
Sections 4(b), 4(c), 5(a) and/or 5(b): (i) will result in irreparable harm to
the Company; and (ii) could not be remedied adequately at law. The Company's
right to injunctive relief shall be cumulative and in addition to any other
remedies provided by law or equity. In addition, the Company shall be entitled
to reimbursement from Executive for any and all reasonable attorneys’ fees and
expenses incurred by it in enforcing Sections 4 and/or 5 of this Agreement.
7.Representations and Warranties of Executive.
(a)In order to induce the Company to enter into this Agreement, Executive hereby
represents and warrants to the Company as follows: (i) Executive has the legal
capacity and unrestricted right to execute and deliver this Agreement and to
perform all of her obligations hereunder; (ii) the execution and delivery of
this Agreement by Executive and the performance of her obligations hereunder
will not violate or be in conflict with any fiduciary or other duty, instrument,
agreement, document, arrangement or other understanding to which Executive is a
party or by which he is or may be bound or subject; (iii) Executive is not a
party to any instrument, agreement, document, arrangement or other understanding
with any person (other than the Company) requiring or restricting the use or
disclosure of any confidential information or the provision of any employment,
consulting or other services; and (iv) Executive shall not use or disclose
non-public, confidential information from any party with whom he may have been
employed, or had access to in any role or capacity, in the performance of her
duties herein for the Company.
(b)Executive hereby agrees to indemnify and hold harmless the Company from and
against any and all losses, costs, damages and expenses (including, without
limitation, its reasonable attorneys’ fees) incurred or suffered by the Company
resulting from any breach by Executive of any of her representations or
warranties set forth in Paragraph 11(a) hereof.
8.Notices. Any notices provided hereunder must be in writing and shall be deemed
to have been received upon the earlier of personal delivery (including
hand-delivery and personal delivery by facsimile transmission) or the third day
after mailing by first class mail or overnight delivery, to the Company at its
primary office location and to Executive at her address as listed on the
Company’s payroll at the time notice is given.
9.Entire Agreement. This Agreement constitutes the entire understanding of the
parties with respect to its subject matter and no change, addition, alteration
or modification to the terms of Executive’s employment (except her Base Salary
which may be periodically adjusted as set forth in Section 2(a) herein) or this
Agreement may be made except in writing signed by the parties hereto. Any prior
or other agreements, promises, negotiations or representations not expressly set
forth in this Agreement are of no force or effect.
10.Severability. If any provision of this Agreement shall be unenforceable under
any applicable law, then notwithstanding such unenforceability, and subject to
the Company’s discretion under Section 4(d) to request reformation by the court
or to deem this Agreement voidable for lack of consideration, the Parties
otherwise agree the remainder of this Agreement shall continue in full force and
effect and any provision of this Agreement held invalid or unenforceable only in
part or degree shall remain in full force and effect to the extent not held
invalid or unenforceable.
11.Waiver. No waiver of any provision shall be deemed to have occurred unless
memorialized in writing signed by the waiving party. If either party should
waive any breach of any provision of this Agreement, Executive or the Company
will not thereby be deemed to have waived any preceding or succeeding breach of
the same or any other provision of this Agreement.
12.Assignment. Neither this Agreement, nor any of Executive’s rights, powers,
duties or obligations hereunder, may be assigned by Executive. This Agreement
shall be binding upon and inure to the benefit of Executive and her heirs and
legal representatives and the Company and its successors and assigns. Successors
of the Company shall include, without limitation, any corporation or
corporations acquiring, directly or indirectly, all or substantially all of the
assets of the Company, whether by merger, consolidation, purchase, or otherwise,
and such successor shall thereafter be deemed “the Company” for the purpose
hereof.
13.Choice of Law, Agreement to Arbitrate and Waiver of Jury Trial. The Agreement
is governed by the Federal Arbitration Act, and evidences a transaction
involving commerce. Aside from the Company Parties’ (as defined below) sole
right to pursue injunctive relief pursuant to Executive’s breach of Sections 4
and 5 of this Agreement, if any dispute arises out of this Agreement between the
Parties, or by or against any of the Company’s Affiliates or subsidiaries,
officers, directors, members, owners, or employees (“Company Parties”),
involving Executive’s hiring, retention, compensation, bonus, equity or
Executive’s employment or separation from employment with the Company for any
reason, or claims of fraud, misrepresentation, negligence, emotional distress,
breach of fiduciary duty, or defamation (including post-employment defamation)
or any other contractual, statutory or common law claims, and if the Parties to
this Agreement cannot resolve the dispute, the dispute shall be submitted to
final and binding arbitration, provided however, that regardless of any other
terms of this Agreement, claims may be brought before and remedies awarded by an
administrative agency if applicable law permits such notwithstanding the
existence of an agreement to arbitrate. Executive and the Company Parties agree
to bring any dispute in arbitration on an individual basis only,





--------------------------------------------------------------------------------





and not as a class or collective action. There will be no right or authority for
any dispute to be brought, heard or arbitrated as a class or collective action
(“Class Action Waiver”). Claims may not be joined or consolidated in arbitration
with disputes brought by any other person or entity. The Class Action Waiver
shall not be severable from this Agreement in any case in which the dispute is
filed or pursued as a class or collective action. Regardless of anything else in
this Agreement and/or the applicable rules or procedures of any
arbitration-sponsoring organization, the interpretation, applicability,
enforceability or formation of the Class Action Waiver may only be determined by
a Court and not an arbitrator. Before initiating arbitration, Executive must
submit a written demand to the Company Parties, providing a detailed explanation
of her allegations against the Company Parties. Executive agrees to provide the
Company Parties 60 days to attempt to resolve her allegations before filing her
demand for arbitration. Thereafter, Executive and the Company Parties agree to
mediate their dispute before taking any action in the arbitration beyond filing
the initial demand and answering statement in arbitration. The arbitration shall
be conducted in accordance with the JAMS Employment Arbitration Rules and
Procedures (“JAMS”) then in effect, provided however, that despite anything to
the contrary in the JAMS’ rules, the proceedings shall be conducted pursuant to
the Federal Rules of Civil Procedure (in the event the JAMS rules prohibit
application of the Federal Rules of Civil Procedure or otherwise conflict with
any requirements of this Agreement, the arbitration will be conducted before an
arbitrator from AAA). If the parties cannot agree to an arbitrator, an
arbitrator will be selected through the JAMS’s standard procedures and Rules (or
the Rules of AAA if the arbitration will be conducted by arbitrator from AAA).
The Company and Executive shall share the costs of arbitration including
services of a court reporter, unless the arbitrator rules otherwise; provided
however each side shall be responsible for its own attorney’s fees and expenses,
and fees and expenses of any expert witness. The Company Parties and Executive
agree that the arbitration shall be held in Dallas County, Texas, and Texas law
shall apply and govern the parties’ dispute, claims and remedies, except for any
matters arising under federal law, in which case federal law shall apply, and
that judgment may be entered on the arbitrator’s award by any court having
jurisdiction thereof. Arbitration of all disputes between the Executive and
Company Parties is mandatory (except those which involve work place injuries
covered under state workers compensation law or entitlement to benefits under an
ERISA covered plan), and in lieu of any and all civil causes of action or
lawsuits which Executive or the Company Parties may have against the other, with
the exception that Company Parties alone may seek a temporary restraining order,
temporary injunctive and permanent injunctive relief in a court to enforce the
covenants as provided in Sections 4 and 5, and if such relief is granted, in
addition to any other remedy provided herein, the Company Parties shall be
entitled to recover its attorney’s fees from Executive. The Company Parties and
Executive acknowledge that by agreeing to this provision, they knowingly and
voluntarily waive any right they may have to a jury trial based on any claims
they may against each other, including any right to a jury trial under any
local, municipal, state or federal law including, without limitation, claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 1981, the
Americans With Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Family Medical Leave Act, the Sarbanes-Oxley Act, the Older
Workers Benefit Protection Act, the Fair Labor Standards Act, or similar state
laws, claims of harassment, whistleblower, retaliation, discrimination or
wrongful termination, and any other statutory or common law claims. The
prevailing party in any dispute under this Agreement shall be entitled to an
award of its reasonable costs, including without limitation attorneys’ fees, and
all damages or relief to the extent permitted under Texas or Federal law.
Arbitration awards, findings, and determinations of disputes under this
Agreement shall be kept confidential by the parties, except to the extent
disclosure of the terms of such awards, findings or determinations are required
to be disclosed by law or court order, in which case (a) the disclosing party
shall provide the other party as much advance notice of such required disclosure
as is practicable and shall cooperate in all reasonable respects with any
efforts by such other party (at such other party’s expense) to limit or restrict
such required, and (b) the disclosing party shall limit such required
disclosures to the information that is legally required to be disclosed.
However, nothing in this section relieves either Party from exhausting any
administrative remedy prior to the commencement of arbitration proceeding,
including the filing of administrative charges with any federal, state or local
agency, including the Equal Employment Opportunity Commission or equivalent
state agency. Similarly, this Agreement does not preclude the Parties from
conciliating any administrative and informal complaint proceeding before an
appropriate governmental agency. Moreover, nothing in this Agreement shall be
construed to require an arbitration of a claim for unemployment compensation or
a claim subject to the jurisdiction of the National Labor Relations Board.
14.Limitations of Restrictions. Nothing in this Agreement (a) prohibits
Executive from reporting an event that Executive reasonably and in good faith
believes is a violation of law to the relevant law-enforcement agency (such as
the Securities and Exchange Commission), (b) requires notice to or approval from
the Company before doing so, or (c) prohibits Executive from cooperating in an
investigation conducted by such a government agency; Executive is also hereby
provided notice that under the 2016 Defend Trade Secrets Act (DTSA): (d) no
individual will be held criminally or civilly liable under Federal or State
trade secret law for the disclosure of a trade secret (as defined in the
Economic Espionage Act) that: (i) is made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
made solely for the purpose of reporting or investigating a suspected violation
of law; or, (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and, (iii) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order. Notwithstanding the foregoing, under no circumstance





--------------------------------------------------------------------------------





is Executive authorized to disclose any information covered by the Company's
attorney-client privilege or attorney work without prior written consent of the
Company's CEO.
15.Survival and Construction. Executive's obligations under this Agreement will
be binding upon Executive's heirs, executors, assigns, and administrators and
will inure to the benefit of the Company, its subsidiaries, successors, and
assigns. The Company's obligations under this Agreement will be binding upon the
Company's successors assigns and will inure to the benefit of Executive and
Executive's heirs, executors, and administrators. The language of this Agreement
shall in all cases be construed as a whole according to its fair meaning, and
not strictly for or against any of the patties. The paragraph headings used in
this Agreement are intended solely for convenience of reference and shall not in
any manner amplify, limit, modify, or otherwise be used in the interpretation of
any of the provisions hereof. Executive may not assign, pledge, grant a security
interest in, hypothecate, or otherwise transfer any of its rights, duties, or
obligations hereunder.
16.Acknowledgment. Executive has carefully read all of the provisions of this
Agreement and agrees that (a) the same are necessary for the reasonable and
proper protection of the Company’s business, trade secrets, and Confidential
Information as defined in Section 4 above; (b) the Company has been induced to
enter into and continue its relationship with Executive in reliance upon her
compliance with the provisions of this Agreement; (c) every provision of this
Agreement is reasonable with respect to its scope and duration; (d) Executive
understands the terms and conditions of this Agreement, has had the opportunity
to review the terms and conditions with counsel of her own choosing, and has
executed this Agreement freely and voluntarily without duress or coercion from
any source.
IN WITNESS WHEREOF, THE PARTIES CONFIRM THEIR ACCEPTANCE OF THIS AGREEMENT, ON
THE EFFECTIVE DATE STATED ABOVE, BY AFFIXING THEIR SIGNATURES IN THE PLACE
INDICATED BELOW.


 
EXECUTIVE:
 
 
 
/s/ April Scopa
 
April Scopa
 
 
 
EMPLOYER:
 
DFRG Management, LLC.
 
 
 
/s/ Norman J. Abdallah
 
Norman J. Abdallah
 
Chief Executive Officer and Director
(Principal Executive Officer)














--------------------------------------------------------------------------------








ATTACHMENT A--- To Be Inserted
[Form Severance Agreement and General Release-- this Release may change based on
legal developments and evolving best practices]
[Form Release Agreement]





